Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Jane teaches adjusting the operating frequency for plurality of tasks in response to an increasing error between measured and target utilization in order to minimize the error. However, Jane et al. (United States Patent Application Publication US 2015/0074435), Adachi et al. (United States Patent Application Publication US 2007/0074216), Burchard et al. (United States Patent Application Publication US 2012/0233488), and Togawa (United States Patent Application Publication US 2003/0115239) do not teach a frequency-dividing circuit configured to divide a frequency of a clock signal.
HAFUKA (United States Patent Application Publication US 2015/0280901) teaches a method of generating a clock by dividing a frequency of an input clock a target frequency and a specific integer k. However, HAFUKA does not teach causing a small difference between the use rate measured by the use rate measuring unit and the target use rate, on the basis of the use rate measured by the use rate measuring unit and the target use rate and divide the frequency of the clock signal with the frequency .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yoshiko Ito (Reg. No. 70437) on 3/31/2021.

1.  (Currently Amended)  A semiconductor device comprising:
a processor;
a use rate measuring circuit configured to measure a use rate of the processor during a first term; and

wherein the processor executes a plurality of tasks while switching the plurality of tasks in synchronization with the operational clock signal supplied,
wherein the processor executes the plurality of tasks including an idle task during the first term and the second term,
wherein the use rate measuring circuit measures the use rate of the processor on a basis of the idle task executed during the first term,
wherein the use rate measuring circuit measures the use rate of the processor on a basis of execution time for the idle task executed during the first term,
wherein the frequency changing circuit changes the frequency of the operational clock signal so that a difference between the use rate measured by the use rate measuring circuit and a target use rate is smaller than a difference between the use rate measured by the use rate measuring circuit and a target use rate before changing the frequency of the operational clock signal, 
wherein the frequency changing circuit includes:
a frequency dividing circuit configured to divide a frequency of a clock signal; and
a frequency-dividing-value selecting circuit connected to the frequency dividing circuit and configured to supply, to the frequency dividing circuit, such a frequency the difference between the use rate measured by the use rate measuring circuit and the target use rate to be smaller than the difference between the use rate measured by the use rate measuring circuit and a target use rate before changing the frequency of the operational clock signal, on the basis of the use rate measured by the use rate measuring circuit and the target use rate, and
wherein the frequency dividing circuit divides the frequency of the clock signal in accordance with the frequency dividing value supplied from the frequency-dividing-value selecting circuit, and outputs the operational clock signal.

10.  (Currently Amended)  A processor control method, comprising:
measuring a use rate of a processor during a first term;
changing a frequency of an operational clock signal; and
supplying the operational clock to the processor during a second term later than the first term on a basis of the use rate measured at the measuring;
executing, by the processor, a plurality of tasks while switching the plurality of tasks in synchronization with the operational clock signal,
wherein the executing includes:
executing a real-time task cyclically;
executing a non-real-time task at random; and

wherein the measuring includes calculating the use rate based on a time of the first term and an execution time when the executing of the idle task is performed during the first term,
wherein the changing includes:
dividing a frequency of a clock signal to generate the operational clock signal; and
selecting a frequency dividing value that is used at the dividing so that a difference between the use rate calculated at the calculating and a target use rate is smaller than a difference between the use rate measured by the use rate measuring circuit and a target use rate before changing the frequency of the operational clock signal. 

Response to Arguments

Applicant’s arguments, see Remarks, filed 3/19/2021, with respect to Claim Interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive. The claim interpretation under 35 U.S.C. 112(f) of claims 1 has been withdrawn. 

Remarks, filed 3/19/2021, with respect to Claim rejection under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. The rejection under 35 U.S.C. 102 and 35 U.S.C. 103 of claims 1-6, and 10-12 has been withdrawn. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.K./Examiner, Art Unit 2187                      

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187